Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.	This non-final Office action is responsive to the Preliminary Amendment filed on 09/16/2020. Applicant amended claims 1-14. Claims 1-14 are presented for examination and are rejected for the reasons indicated herein below.     


Specification
2.	Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  For instance, the term “comprises” in the abstract should be avoided. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.



Claim Objections
3.	Claims 6, 11 and 14 are objected to because of the following informalities: 

Claim 6, line 3, recites “a device” it should be changed to “[[a]] the device”. Appropriate correction is required.

Claim 6, line 4, recites “a battery” it should be changed to “[[a]] the battery”. Appropriate correction is required.

Claim 11, line 2, recites the limitation “the full bridge converter”. There is insufficient antecedent basis for this limitation in the claim. Appropriate correction is required.

Claim 14, line 2, recites “a device” it should be changed to “[[a]] the device”. Appropriate correction is required.

Claim 14, line 3, recites “a battery” it should be changed to “[[a]] the battery”. Appropriate correction is required.




Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103(a) as being unpatentable over Garrity et al. (U.S. Pat. No. 9,906,067 B1) in view of Qin et al. “A voltage doubler circuit to extend the soft-switching range of dual active bridge converters”. IEEE Applied Power Electronics Conference and Exposition, March 2017, pages 300-306..
Regarding claim 1, Garrity et al. (e.g. see Figs. 1-16) discloses “A battery (e.g. Figs. 1-4, see 250) comprising a first electronic circuit (e.g. Figs. 1-4, see Q401-Q404 and D401-D404) configured to: operate in a transfer mode to wirelessly transfer power to a device (e.g. Figs. 1-4, see 250 and 200, also see col. 4, lines 37-55, col. 6, lines 27-65, and col. 9, line 48 to col. 10, line 3); operate in a receive mode to wirelessly receive power from the device (e.g. Figs. 1-4, see 250 and 200, also see col. 4, lines 37-55, col. 6, lines 27-65, and col. 9, line 48 to col. 10, line 3); and adapt a voltage gain of the first electronic circuit to compensate for a voltage drop between the battery and the device during any one or more of the wireless transfer of power to the device when the battery is operating in the transfer mode and the wireless receipt of power from the device when the batter is operating in the receive mode (e.g. Figs. 1-4, see 250 and 200, also see col. 4, lines 37-55, col. 6, lines 27-65, and col. 9, line 48 to col. 10, line 3)”. Garrity et al. does not appear to explicitly disclose that the first electronic circuit comprises: “a voltage multiplier configured to adapt the voltage gain of the first electronic circuit during the wireless receipt of power from the device when the battery is operating in the receive mode”. However, Qin et al. shows “a voltage multiplier configured to adapt the voltage gain of the first electronic circuit during the wireless receipt of power from the device when the battery is operating in the receive mode (Qin et al., e.g. see page 303, also see Figs. 1-9)”. Having a voltage multiplier/doubler as taught by Qin et al. in the first electronic circuit of Garrity et al. would have constituted a mere arrangement of old elements with each performing their known function, the combination yielding no more than one would expect from such an arrangement. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have a voltage multiplier/doubler as taught by Qin et al. in the first electronic circuit of Garrity et al. for the purpose of enhancing the power conversion efficiency via having a better control. Also for the purpose of making the circuit more widely usable.

Regarding claim 2, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the first electronic circuit (e.g. Figs. 1-4, see Q401-Q404 and D401-D404) is configured to: operate in the transfer mode to wirelessly transfer power to the device at, or about, a frequency at which the voltage gain of the first electronic circuit is independent of a load of the first electronic circuit, wherein the load of the first electronic circuit comprises the device (e.g. Figs. 1-4, see 250 and 200, also see col. 8, lines 60-64)”.

Regarding claim 3, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the first electronic circuit (e.g. Figs. 1-4, see Q401-Q404 and D401-D404) is configured to adapt the voltage gain of the first electronic circuit using a transformation ratio during the wireless transfer of power to the device when the battery is operating in the transfer mode (e.g. Figs. 1-4, see 250 and 200, also see col. 7, lines 27-39)”.

Regarding claim 4, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the first electronic circuit (e.g. Figs. 1-4, see Q401-Q404 and D401-D404) comprises: a full bridge converter (Q401-Q404 and D401-D404) configured to adapt the voltage gain of the first electronic circuit by being configured to: modulate the wireless transfer of power to the device to adapt the voltage gain of the first electronic circuit during the wireless transfer of power to the device when the battery is operating in the transfer mode (e.g. Figs. 1-4, see 250 and 200, also see col. 6, lines 53-65)”.

Regarding claim 5, the combination of Garrity et al. (e.g. see Figs. 1-16) and Qin et al. (e.g. see Figs. 1-9 and pages 300-304) discloses “wherein the voltage multiplier comprises a part of the full bridge converter operating as the voltage multiplier (Qin et al., e.g. see page 303, also see Figs. 1-9)”.

Regarding claim 6, Garrity et al. (e.g. see Figs. 1-16) discloses “A system comprising: the battery (e.g. Figs. 1-4, see 250) as claimed in any of claim 1; and a device (e.g. Figs. 1-4, see 200) comprising a second electronic circuit (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) configured to: operate in a transfer mode to wirelessly transfer power to a battery (e.g. Figs. 1-4, see 250 and 200, also see col. 4, lines 37-55, col. 6, lines 27-65, and col. 9, line 48 to col. 10, line 3); operate in a receive mode to wirelessly receive power from the battery (e.g. Figs. 1-4, see 250 and 200, also see col. 4, lines 37-55, col. 6, lines 27-65, and col. 9, line 48 to col. 10, line 3); and adapt a voltage gain of the second electronic circuit to compensate for a voltage drop between the device and the battery during any one or more of the wireless transfer of power to the battery when the device is operating in the transfer mode and the wireless receipt of power from the battery when the device is operating in the receive mode (e.g. Figs. 1-4, see 250 and 200, also see col. 4, lines 37-55, col. 6, lines 27-65, and col. 9, line 48 to col. 10, line 3)”.

Regarding claim 7, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the second electronic circuit (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) is configured to: operate in the transfer mode to wirelessly transfer power to the battery at, or about, a frequency at which the voltage gain of the second electronic circuit is independent of a load of the second electronic circuit, wherein the load of the second electronic circuit comprises the battery (e.g. Figs. 1-4, see 250 and 200, also see col. 8, lines 60-64)”.

Regarding claim 8, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the second electronic circuit (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) is configured to adapt the voltage gain of the second electronic circuit using a transformation ratio during the wireless transfer of power to the battery when the device is operating in the transfer mode (e.g. Figs. 1-4, see 250 and 200, also see col. 7, lines 27-39)”.

Regarding claim 9, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the second electronic circuit (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) comprises: a full bridge converter (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) configured to adapt the voltage gain of the second electronic circuit by being configured to: modulate the wireless transfer of power to the battery to adapt the voltage gain of the second electronic circuit during the wireless transfer of power to the battery when the device is operating in the transfer mode (e.g. Figs. 1-4, see 250 and 200, also see col. 6, lines 53-65, and col. 7, lines 40-51)”.

Regarding claim 10, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the second electronic circuit (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) comprises: a full bridge rectifier (e.g. Figs. 1-4, see Q405-Q408 and D405-D408, also see col. 6, lines 53-65, and col. 7, lines 27-51) configured to adapt the voltage gain of the second electronic circuit by being configured to: rectify the wireless receipt of power from the battery to adapt the voltage gain of the second electronic circuit during the wireless receipt of power from the battery when the device is operating in the receive mode (e.g. Figs. 1-4, see 250 and 200, also see col. 6, lines 53-65, and col. 7, lines 27-51)”.

Regarding claim 11, Garrity et al. (e.g. see Figs. 1-16) discloses “wherein the full bridge rectifier (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) comprises a part of the full bridge converter operating as the full bridge rectifier (e.g. Figs. 1-4, see 250 and 200, also see col. 7, lines 27-51)”.
Regarding claim 12, the combination of Garrity et al. (e.g. see Figs. 1-16) and Qin et al. (e.g. see Figs. 1-9 and pages 300-304) discloses “wherein the second electronic circuit (e.g. Figs. 1-4, see Q405-Q408 and D405-D408) comprises: a voltage multiplier configured to adapt the voltage gain of the second electronic circuit during the wireless receipt of power from the battery when the device is operating in the receive mode (Qin et al., e.g. see page 303, also see Figs. 1-9)”.


Regarding method claims 13-14; they all comprise substantially same subject matter as in the recited apparatus claims 1-12, therefore method claims 13-14 are also rejected under the same ground of rejection as clearly discussed in the rejection to the apparatus claims 1-12. Also the method steps will be met during the normal operation of the apparatus described above. (Examiner notes: For method claims, note that under MPEP 2112.02, the principles of inherency, if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device. When the prior art device is the same as a device described in the specification for carrying out the claimed method, it can be assumed the device will inherently perform the claimed process. In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986). Therefore the previous rejections based on the apparatus will not be repeated). 





Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form PTO-892. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUSEF A AHMED whose telephone number is (571)272-6057.  The examiner can normally be reached on Monday-Friday 11AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YUSEF A AHMED/Primary Examiner, Art Unit 2839